EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendments to the Claims:										
17.    (Amended) The non-transitory computer readable medium of claim 16, further comprising: computer code for identifying the one or more modifications based on the received at least one dynamic content input and dynamic content operation data, wherein the dynamic 
content operation data characterizes a mapping that identifies at least one dynamic content modification based on at least one dynamic content input.

18.    (Amended) The non-transitory computer readable medium of claim 16, wherein the one or more modifications comprises modifying the content model included in the MIDMR.

19.    (Amended) The non-transitory computer readable medium of claim 16, wherein the one or more modifications comprises calling an application associated with the object.

20.    (Amended) The non-transitory computer readable medium of claim 16, wherein the content model and the context model are generated by fusing the plurality of images, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
February 18, 2021